DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8 are pending.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/19/2021, 09/02/2021, and 06/28/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 6-8, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over TEZUKA et al. JP 2020009334 (hereinafter "TEZUKA"), in view of Emalfarb et al. USPGPUB 2011/0276194 (hereinafter “Emalfarb”).
Regarding claim 1, TEZUKA teaches A power trading system ([Fig. 1 description] power trading platform 10) that executes power trading between a plurality of apparatuses ([Fig. 1 description] “In this electric power trading platform 10, each consumer (general consumer 20, first consumer 30, second consumer 40) can safely purchase or purchase power derived from solar power generation at a predetermined appropriate price. While being able to sell, the environmental value included in the electric power derived from the solar power generation is certified by the operating company 60 as a green power certificate or the like, and sold to each customer 20, 30, 40, or the environmental value”, wherein examiner interpreted consumer 20, 30, and 40 as plurality of apparatuses), wherein
at least one apparatus of the plurality of apparatuses includes a management unit ([Fig. 2 description] “The above-mentioned customers 20, 30, 40 include… An energy management device (hereinafter, referred to as “HEMS”) 23”) configured to manage electric energy of a battery ([Fig. 2 description] “Electric power PQ1 generated by solar power generation system PV is stored in storage battery BT. The stored power PQ1 is measured by the HEMS 23 and stored in the storage unit 23a incorporated in the HEMS 23”, wherein examiner interpreted measuring and storing power as managing electric energy of a battery).
TEZUKA does not explicitly teach the management unit manages the electric energy of the battery by discrimination between electric energy derived from exhaustible energy and electric energy derived from renewable energy.
However, Emalfarb teaches the management unit manages the electric energy of the battery by discrimination between electric energy derived from exhaustible energy and electric energy derived from renewable energy (Paragraph [0030] “The energy pooling manager 300 measures and controls the green and black energy usage, consumption, generation, and credits”, Paragraph [0030] “The manager 300 independently monitors and manages battery storage State of Charge, State of Power, and battery State of Health The Energy Network will monitor and report customer billing based on the usage, consumption, generation and credits. And is capable of determining in real time decisions to accommodate expected renewable input and utility service requirements and can make considerations for the time of day, day of the week, season and weather in its determination of whether green or black energy is available” wherein Paragraph [0005] “The energy stored in each station's energy pool may be in the form of renewable Green Energy and non-renewable Black Energy”, (see also Paragraph [0003]), wherein Black Energy is exhaustible energy, and Green Energy is renewable energy, and examiner interpreted “determination of whether green or black energy is available” as discrimination between exhaustible energy and renewable energy).
TEZUKA, and Emalfarb are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They relate to energy management systems.
Therefore, at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above power trading system, as taught by TEZUKA, and incorporating the management unit, as taught by Emalfarb.
One of ordinary skill in the art would have been motivated to improve Paragraph [0003] “maximizing economic return from embodiments of renewable energy pooling stations”, as suggested by Emalfarb.

Regarding claim 2, TEZUKA, and Emalfarb teaches all of the features with respect to claim 1 as outlined above.
Emalfarb further teaches wherein the management unit manages the electric energy of the battery such that power derived from renewable energy is preferentially consumed (Paragraph [0030] “The energy pooling manager 300 measures and controls the green and black energy usage, consumption, generation, and credits. The Energy Network will offer Green Energy as the first resource of energy and supplemented by Black Energy dependent on demand and costs”, wherein examiner interpreted Energy Network offering Green Energy first as a preferential of renewable energy being consumed first, and energy pooling manager 300 is the management unit that manages battery storage).

Regarding claim 4, TEZUKA, and Emalfarb teaches all of the features with respect to claim 1 as outlined above.
TEZUKA further teaches wherein the plurality of apparatuses share power trading information using a blockchain technique ([Fig. 1 description] “the sold electric energy PQ3 (FIG. 2) and the purchased electric energy PQ4 (FIG. 2) sold on the electric power trading platform 10, and the environmental value (green electricity certificate, etc.) After the purchase and sale transactions are verified and approved by all members, they are compiled into one block in the storage unit (virtual ledger) of the server 13 as power transaction data and managed by blockchain technology”, [Fig. 2 description] “customers 20, 30, and 40, which are members of the power trading platform 10”, wherein customers 20,30, and 40 are consumer 20, 30, and 40, and therefore verified and approved by all members is interpreted as sharing power trading information of the plurality of apparatuses).

Regarding claim 6, TEZUKA, and Emalfarb teaches all of the features with respect to claim 1 as outlined above.
TEZUKA further teaches wherein at least one apparatus of the plurality of apparatuses includes a renewable energy power generation equipment ([Fig. 1 description] “The general consumer 20 includes a private house and an apartment house equipped with the photovoltaic power generation system PV (hereinafter referred to as “house with PV”, and consumer 30, 40 also include photovoltaic power generation system PV as described in reference with Fig. 1).

Regarding claim 7, TEZUKA, and Emalfarb teaches all of the features with respect to claim 1 as outlined above.
Emalfarb further teaches wherein the battery is at least one of a battery mounted in an electric vehicle (Paragraph [0005] “charge the batteries of plug in vehicles”) and a stationary battery.

Regarding claim 8, TEZUKA teaches A management apparatus ([Fig. 2 description] “An energy management device (hereinafter, referred to as “HEMS”) 23”) that manages electric energy of a battery ([Fig. 2 description] “Electric power PQ1 generated by solar power generation system PV is stored in storage battery BT. The stored power PQ1 is measured by the HEMS 23 and stored in the storage unit 23a incorporated in the HEMS 23”, wherein examiner interpreted measuring and storing power as managing electric energy of a battery).
TEZUKA does not explicitly teach the apparatus comprising a unit configured to manage the electric energy of the battery by discrimination between electric energy derived from exhaustible energy and electric energy derived from renewable energy.
However, Emalfarb teaches the apparatus comprising a unit configured to manage the electric energy of the battery by discrimination between electric energy derived from exhaustible energy and electric energy derived from renewable energy (Paragraph [0030] “The energy pooling manager 300 measures and controls the green and black energy usage, consumption, generation, and credits”, Paragraph [0030] “The manager 300 independently monitors and manages battery storage State of Charge, State of Power, and battery State of Health The Energy Network will monitor and report customer billing based on the usage, consumption, generation and credits. And is capable of determining in real time decisions to accommodate expected renewable input and utility service requirements and can make considerations for the time of day, day of the week, season and weather in its determination of whether green or black energy is available” wherein Paragraph [0005] “The energy stored in each station's energy pool may be in the form of renewable Green Energy and non-renewable Black Energy”, (see also Paragraph [0003]), wherein Black Energy is exhaustible energy, and Green Energy is renewable energy, and examiner interpreted manager as a unit, and wherein examiner interpreted “determination of whether green or black energy is available” as discrimination between exhaustible energy and renewable energy).
TEZUKA, and Emalfarb are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They relate to energy management systems.
Therefore, at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above power trading system, as taught by TEZUKA, and incorporating the management unit, as taught by Emalfarb.
One of ordinary skill in the art would have been motivated to improve Paragraph [0003] “maximizing economic return from embodiments of renewable energy pooling stations”, as suggested by Emalfarb.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over TEZUKA et al. JP 2020009334 (hereinafter "TEZUKA"), in view of Emalfarb et al. USPGPUB 2011/0276194 (hereinafter “Emalfarb”), further in view of Ozaki USPGPUB 2013/0013123 (hereinafter “Ozaki”).
Regarding claim 3, TEZUKA, and Emalfarb teaches all of the features with respect to claim 1 as outlined above.
The combination does not explicitly teach wherein the management unit calculates, based on information concerning the electric energy derived from exhaustible energy and the electric energy derived from renewable energy which are discriminatively managed as the electric energy of the battery, an amount of CO2 emissions by power consumption of the battery.
However, Ozaki teaches wherein the management unit calculates, based on information concerning the electric energy derived from exhaustible energy and the electric energy derived from renewable energy which are discriminatively managed as the electric energy of the battery, an amount of CO2 emissions by power consumption of the battery (Paragraph [0099] “The common controller 8 has a carbon dioxide emission calculation device 31”, and Paragraph [0101] “the carbon dioxide emission calculation device 31 calculates the emission amount of carbon dioxide from generation of electric quantity equivalent to the power consumption of grid power resulting from charging of the traveling object 4”, and Paragraph [0102] “In addition, the carbon dioxide emission calculation device 31 calculates the emission amount of carbon dioxide from generation of electric quantity equivalent to the power consumption of grid power resulting from charging of the electric storage device 3”, furthermore, Paragraph [0106] “Moreover, the carbon dioxide emission calculation device 31 subtracts the emission amount of carbon dioxide from generation of electric quantity equivalent to the power consumption of grid power resulting from charging of the electric storage device for traveling object 4 from the emission amount of carbon dioxide produced by a gasoline vehicle that has the same power as the electric storage device for traveling object 4”, wherein examiner interpreted common controller 8 as management unit, and wherein subtracting emission of carbon dioxide emission of energy storage from gasoline vehicle is interpreted as calculating CO2 emissions by power consumption of the battery).
TEZUKA, Emalfarb, and Ozaki are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They relate to energy management systems.
Therefore, at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above power trading system, as taught by TEZUKA, and Emalfarb, and incorporating CO2 emissions calculation, as taught by Ozaki.
One of ordinary skill in the art would have been motivated to improve Paragraph [0113] “suggesting the priority setting for charging of the electrical storage device 3, charging of the electric storage device for traveling object 4, and operation of the thermal storage device 5a, etc., and thereby the electric power supply that produces the least emission amount of carbon dioxide can be utilized. The suggestion is provided to the user by means of figures and diagrams on the display screen or voice prompt, etc. In addition, the user can set the priority in advance on a selection screen of the common controller 8”, as suggested by Ozaki.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over TEZUKA et al. JP 2020009334 (hereinafter "TEZUKA"), in view of Emalfarb et al. USPGPUB 2011/0276194 (hereinafter “Emalfarb”), further in view of GOKHALE et al. WO 2019141511 (hereinafter “GOKHALE”).
Regarding claim 5, TEZUKA, and Emalfarb teaches all of the features with respect to claim 4 as outlined above.
The combination does not explicitly teach wherein the management unit manages, as electric energy of unknown derivation, the electric energy which is unknown as to whether it has been derived from exhaustible energy or renewable energy, and excludes the electric energy of unknown derivation from power trading using the blockchain technique
However, GOKHALE teaches wherein the management unit manages, as electric energy of unknown derivation, the electric energy which is unknown as to whether it has been derived from exhaustible energy or renewable energy, and excludes the electric energy of unknown derivation from power trading using the blockchain technique (Paragraph [0029] “when the energy seller’s smart meter verifies that they've sent the right style and quality of energy to the grid, then the funds are released to them”, wherein examiner interpreted smart meter as a management unit, and verifying as managing, and right style and quality of energy is interpreted as whether the energy is the type of energy being supplied, wherein Paragraph [0024] describes the different types of energy suppliers “Energy suppliers 12 include traditional suppliers of electricity, such as, for example, utilities that supply energy using fossil fuels, and more contemporary energy producers like prosumers and prosumagers that supply energy using DERs such as, for example, wind, solar PV, hydroelectric, and battery storage systems”, furthermore Paragraph [0029] “When energy supplier and energy consumer requirements or preferences match (i.e., the conditions in the Smart Contract are met), the distributed ledger network 14 self-executes the energy and financial transactions associated with the Smart Contract to supply energy to consumer loads 16”, wherein examiner interpreted preferences matching as whether consumer and supplier both agree on the same type of energy produced and consumed; therefore examiner interpreted that if the energy supplied did not match and verify with the style and quality of energy demanded by the consumer, the power trade between seller and buyer would not approve, since the power supplied is unknown type, and therefore it is interpreted that power trade is excluded; moreover Paragraph [0029] “the distributed ledger network 14 self-executes the energy and financial transactions”, wherein examiner interpreted energy and financial transactions are as power trading, and Paragraph [0025] “distributed ledger network 14 is an internet connected blockchain network”).
TEZUKA, Emalfarb, and GOKHALE  are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They relate to energy management systems.
Therefore, at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above power trading system, as taught by TEZUKA, and Emalfarb, and incorporating excluding energy of unknown derivation from power trading, as taught by GOKHALE.
One of ordinary skill in the art would have been motivated to improve letting consumers and prosumers buy and sell their energy in their preference, and reducing overhead cost of producing and distributing electricity (See Paragraph [0006-0008]), as suggested by GOKHALE.

Citation of Pertinent Prior Art
The prior art made of record and on the attached PTO Form 892 but not relied upon is considered pertinent to applicant's disclosure.
	Bain et al. [USPGPUB 2019/0372345] teaches consumer mobile application that enables improved visibility and control by a consumer over its interaction with energy markets.
	Almeida Cavoto et al. [USPGPUB 2019/0353685] teaches devices that consume power may be individually and uniquely associated with a blockchain wallet into which funds may be transferred.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHRUVKUMAR PATEL whose telephone number is (571)272-5814. The examiner can normally be reached 7:30 AM to 5:30 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.P./Examiner, Art Unit 2119   

                                                                                                                                                                                                     /MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119